       Case 20-31585 Document 139 Filed in TXSB on 06/04/20 Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 IN RE:                                         §
                                                §
                                                               CASE NO. 20-31585-11
 PEARL RESOURCES LLC                            §
                                                §
                                                               CASE NO. 20-31586-11
 PEARL RESOURCES OPERATING                      §
                                                                  (Chapter 11)
 CO. LLC                                        §
      Debtors                                   §
                                                §
                                                             Jointly Administered Under
                                                §
                                                                Case No. 20-31585-11
                                                §
                                                            Judge Eduardo V. Rodriguez
                                                §

           DEBTORS’ COUNSEL MONTHLY STATEMENT FOR MAY 2020
                           [Relates to Docket 71]

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       Counsel for the Debtors, Pearl Resources LLC and Pearl Resources Operating Co. LLC

(collectively, the “Debtors”), hereby submits its monthly statement required by the Court’s Order

Establishing Procedure for Interim Compensation and Reimbursement of Expenses of

Professionals (Docket No. 71), and provides as follows:

1.     Services performed for month of May 2020: work on Complaint to invalidate mineral lien

       asserted by Nabors; receipt and review of amended proofs of claims; prepare and finalize

       objections to various proofs of claim; prepare for and attend telephone conferences with

       Ruckus Energy and client; continue work on removal of case filed in Pecos County to

       bankruptcy court in Western District of Texas and Motions to Transfer Venue to Southern

       District of Texas; work on finalizing Debtor’s monthly operating reports for April; prepare

       motion to extend exclusivity and prepare for and attend telephonically motion to extend

       exclusivity; various consultations with client; continue work on formulating plan.
       Case 20-31585 Document 139 Filed in TXSB on 06/04/20 Page 2 of 3




2.     Summary of time incurred:

           Jeremy Masten            2.50 hrs        $545.22
           Melissa Allen           22.40 hrs      $2,442.57
           Walter Cicack           30.60 hrs     $12,012.21
                                           Total $15,000.00

3.     Summary of Expenses:

              Third-party Mailout Services        $853.93
              Postage                             $115.76
              Service Fees                      $1,257.20
                                       Total    $2,226.89

                                          Conclusion

       Counsel for the Debtors has submitted its entire unredacted invoice to Debtors, the United

States Trustee, and the Subchapter V Trustee. The Debtors’ counsel submits this summary of its

May 2020 invoice in accordance with the Court’s Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses of Professionals.

DATED:        June 4, 2020

                                                    Respectfully submitted,

                                                    HAWASH CICACK & GASTON LLP

                                                    /s/ Walter J. Cicack
                                                    WALTER J. CICACK
                                                    Texas State Bar No. 04250535
                                                    wcicack@hcgllp.com
                                                    JEREMY M. MASTEN
                                                    Texas State Bar No. 24083454
                                                    jmasten@hcgllp.com
                                                    3401 Allen Parkway, Suite 200
                                                    Houston, Texas 77019
                                                    (713) 658-9015 - tel/fax

                                                    COUNSEL FOR DEBTORS




                                               2
        Case 20-31585 Document 139 Filed in TXSB on 06/04/20 Page 3 of 3




                                     Certificate of Service

        I hereby certify that a true and correct copy of the document has been served on the U.S.
Trustee, the Subchapter V Trustee, and to the parties listed on the Court’s ECF notification system
via the Court’s ECF notification system, on June 4, 2020.

                                              /s/ Walter J. Cicack
                                             Walter J. Cicack




                                                3
